Citation Nr: 0422501	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  98-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for inguinal hernia.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a left leg 
disorder.  


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  He was also a member of the Air Force 
Reserves, performing various periods of active duty for 
training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which held that new and material evidence 
had not been submitted to reopen claims for service 
connection for inguinal hernia, low back disorder and left 
leg disorder.  

In March 2002, pursuant to 38 U.S.C.A. § 7107(a); 38 C.F.R. 
§ 20.900(c), the undersigned Deputy Vice Chairman of the 
Board granted a motion for advancement on the docket in this 
case for good cause.  

In a May 2002 decision, the Board found that new and material 
evidence had been submitted to reopen all three claims for 
service connection, and granted the appeal to that extent 
only.  In May 2004, the Board remanded the case to the RO for 
further development.  

During the pendency of the appeal, the veteran testified at 
personal hearings held at the RO, to include a video 
teleconference presided over by the undersigned in April 
2002.  Also, during the pendency of his appeal, he moved from 
New York to Virginia; therefore, the claims file has been 
transferred from the RO in New York to the RO in Roanoke, 
from where this case has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Inguinal hernia was first shown many years after the 
veteran was separated from active military service, with no 
medical evidence of inguinal hernia occurring during Reserve 
active duty for training or inactive duty training; and there 
is no medical opinion, based on examination of the veteran 
and review of the entire record, of a nexus, or link, between 
the later appearing inguinal hernia and the veteran's active, 
active duty for training, or inactive duty training military 
service.  

3.  Osteoarthritis in the lumbosacral spine was first shown 
many years after the veteran was separated from active 
military service, with no medical evidence of disease or 
injury to the back shown during active duty service, Reserve 
active duty for training or inactive duty training; and there 
is no medical opinion, based on examination of the veteran 
and review of the entire record, of a nexus, or link, between 
the later appearing osteoarthritis in the lumbosacral spine 
and the veteran's active, active duty for training, or 
inactive duty training military service.  

4.  A left leg disorder was first shown many years after the 
veteran was separated from active military service, with no 
medical evidence of a leg injury occurring during active duty 
service, Reserve active duty training or inactive duty 
training; and there is no medical opinion, based on 
examination of the veteran and review of the entire record, 
of a nexus, or link, between the later appearing left leg 
disorder and the veteran's active, active duty for training, 
or inactive duty training military service.  


CONCLUSIONS OF LAW

1.  Inguinal hernia was not incurred in or aggravated by 
active military service, active duty for training, or 
inactive duty training.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.156(a), 3.159, 3.303, 3.326(a) (2003).  

2.  Osteoarthritis of the lumbosacral spine was not incurred 
in or aggravated by active military service, active duty for 
training, or inactive duty training.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.156(a), 3.159, 3.303, 3.309, 3.326(a) (2003).  

3.  Left leg disorder was not incurred in or aggravated by 
active military service, active duty for training, or 
inactive duty training.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 
3.156(a), 3.159, 3.303, 3.326(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Instead, the 
veteran has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  

In the case at hand, the veteran's substantially complete 
application was received in April 1992 and the initial 
adjudication took place in August 1992, both actions having 
taken place over eight years before enactment of the VCAA.  
The Board remanded the case to the RO in May 2003 for full 
compliance with the notification and development provisions 
of the statute.  By VA letter in July 2003, the veteran was 
notified of the VCAA and advised of the development actions 
required by the statute.  A supplemental statement of the 
case was issued in May 2004, which contained the pertinent 
provisions of the VCAA.  The case was then returned to the 
Board.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Under the circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.  See Pelegrini II, slip 
op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Essentially, the veteran maintains, in various correspondence 
and through testimony presented at three personal hearings, 
that he sustained a hernia, and injured his back and left leg 
in service, while lifting a heavy crate.  He contends that 
the incident occurred in a warehouse in Korea, and he was 
treated at the base infirmary.  At the time, he was given 
pain medication for his back and leg.  Prior to service, he 
claims he was in fine physical shape; however, since the 
alleged lifting incident, he has had serious health problems, 
such as arthritis in his back, multiple hernia operations, 
and constant left leg pain.  Under the circumstances, he 
asserts that he is entitled to service connection for an 
inguinal hernia, back disorder and left leg disorder.  

Service Connection

The Board notes that a veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).   

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical, unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Active military includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled, or died, from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  See 38 C.F.R. § 3.6(a).  

A Inguinal Hernia

Review of the veteran's active duty service medical records 
show that, at service entry physical examination, his abdomen 
and viscera were normal, with no history or complaints noted 
pertaining to any hernia.  There is no indication of any 
complaints, symptomatology or treatment for a hernia during 
active military service.  During his service separation 
examination, he gave no history of having sustained any 
injuries in service or complaints pertaining to any hernia.  
On physical examination, his abdomen and viscera were normal.  
Post active duty service medical records from the Air Force 
Reserves do not reflect any complaints or symptomatology 
associated with an inguinal hernia; rather, in numerous 
medical certificates signed by the veteran between late 1955 
and mid-1963, he specifically and consistently certified that 
he was in sound health, physically well and qualified for 
military service, and free from physical defects or 
conditions.  

Received in early 1976 was the veteran's initial claim for 
service connection for the disabilities at issue.

A hernia is first shown during the veteran's March 1976 VA 
physical examination.  At that time the veteran claimed that 
he had had a left inguinal hernia for about 20 years.  At 
that time, a left indirect inguinal hernia, which was 
reducible, was revealed.  In 1991 and 1992, he underwent 
hernia repairs at a non-VA medical facility.  However, 
nowhere in his numerous records is there any medical evidence 
of him sustaining a hernia on active duty, active duty for 
training, inactive duty training, or, in fact, the presence 
of any hernia prior to 1976.  Also, and just as importantly, 
nowhere in any of the veteran's numerous medical records is 
there any medical opinion, based on examination of the 
veteran and review of the entire record, of a nexus, or link, 
between the veteran's later noted hernia and a disease or 
injury noted in service.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is a disability (residuals) as a result of that disease or 
injury.  See 38 U.S.C.A. §§ 1110, 1131.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus, 
or link, between the in-service injury or disease and the 
current disability (medical evidence).  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

All the above-mentioned elements must be met before service 
connection for a disability can be awarded.  In the veteran's 
case, there is no medical evidence of the veteran sustaining 
a hernia in service.  Although he may have dropped a heavy 
crate in service and, assuming without deciding, he may have 
sustained some sort of injury at the time but, without 
medical evidence of such injury, any alleged injury must have 
been acute and transitory, which had completely resolved by 
the time he was separated from military service.  Also, his 
inguinal hernia was first medically shown to be present over 
twenty years after his separation from active military 
service; and there is no competent medical opinion of an 
etiological relationship between the hernia, first shown many 
years post-service, and the veteran's military service, to 
include active duty service, active duty for training, and 
inactive duty service.  

B.  Back

The veteran's service medical records do not reflect any 
complaints, symptomatology or treatment for back complaints.  
Examinations of his back at active duty service entry and at 
active duty service separation revealed a normal spine.  
There is no indication of any back injury during active 
military service, or post-service Reserves active duty for 
training, or inactive duty training.  Rather, he consistently 
certified that he was physically sound, well, and physically 
qualified for military duty, and free from physical defects 
or conditions.  

It was not until the veteran's March 1976 VA physical 
examination that x-rays revealed osteoarthritis in his 
lumbosacral spine.  Subsequent VA and private outpatient and 
hospitalization records reflect current treatment for the 
arthritis in his back, but nowhere is there any medical 
opinion, based on examination of the veteran and review of 
the entire record, of a nexus between the veteran's currently 
diagnosed osteoarthritis in the back, first shown over twenty 
years after his separation from active military service, and 
an injury or disease noted in service, or an injury that 
occurred while in the Reserves during active duty training or 
inactive duty training.  

All the following elements must be met before service 
connection can be awarded:  a disease or injury was incurred 
or aggravated in service; there is a medical diagnosis of a 
current disability as a result of the in-service disease or 
injury; and there must be competent medical opinion of a 
nexus between the in-service injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(b); see also Caluza, 7 Vet. App. at 506.  

C.  Left Leg

The veteran's active service medical records show no 
complaints, symptomatology, or treatment for any left leg 
condition.  His service entry and separation examination 
reports reveal normal lower extremities.  The veteran's 
military Reserve medical records are not reflective of any 
injury to the back either during active duty for training or 
inactive duty training.  In fact, between late 1955 and mid-
1963, the veteran signed numerous Reserve medical 
certificates certifying and attesting to his good health, 
specifically noting he had no physical defects or conditions.  

Post active duty service, there is no indication of any left 
leg problems until his March 1976 VA examination, which noted 
a contusion on his left leg, that was asymptomatic.  
Subsequent VA and non-VA outpatient and hospitalization 
records show complaints and treatment for left leg 
complaints; however, nowhere in any of the veteran's medical 
records is there a medical opinion of a nexus between a 
currently diagnosed left leg disorder and the veteran's 
active military service, active duty for training, or 
inactive duty service.  

Entitlement to service connection requires the presence of a 
current disability established by competent medical opinion; 
a medical opinion, based on examination of the veteran and 
review of the entire record, of a nexus between the currently 
diagnosed disorder and a disease or injury noted during 
military service.  In the veteran's case, aside from his 
testimony that he injured his left leg in service, there is 
no medical of such injury in his service medical records.  In 
and of itself, the lack of medical evidence of an injury to 
the left leg having happened does not mean such injury did 
not happen, it just means that any residuals of the alleged 
incident were acute and transitory, and had completely 
resolved by the time he was separated from active duty 
service.  Further, there is no medical opinion, based on 
examination of the veteran and review of the record, of a 
link between currently diagnosed left leg disorder and the 
veteran's active duty service, active duty for training, or 
inactive duty service.  

Conclusion

The benefit of the doubt doctrine is a unique standard of 
proof that applies in decisions on claims for veterans' 
benefits.  Unlike other claimants and litigants in other 
matters, pursuant to 38 U.S.C.A. § 5107(b), a veteran is 
entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  Also, 
the benefit of the doubt rule does not shift from the 
claimant to the VA the initial burden to submit a facially 
valid claim.  When all evidence is assembled, VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1991).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for inguinal hernia, back 
disorder, or left leg disorder.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  


ORDER

Service connection for inguinal hernia, back disorder and leg 
disorder is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



